Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. 2018/0294941) in view of Barr etal. (U.S. Pub No. 2018/0287770 Al).


1. Chapman teaches a cable modem termination system (CMTS) device comprising memory and processing circuitry, the CMTS device configured to: determine, by the CMTS device, a group of receiving devices, wherein the group of receiving devices comprises a cable modem [par 0029, 0045, 0046, The MAC scheduler is further configured to assign one or more of the interference groups to at least one transmission group based upon predetermined criteria, and determine an upstream bandwidth constraint and downstream bandwidth constraint for the at least one transmission group IG Discovery facilitates assigning cable modems 16 to one or more interference groups 30. In some embodiments, during IG Discovery, each of cable modems 16 transmits an interference pattern upstream. The process may be repeated for various frequencies and cable modems 16. Interference groups 30 may not be updated often. Updating interference groups 30 comprises informing cable modems 16 categorized in respective interference groups 30 as to their membership]; determine, by the CMTS device, to disable sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period, send by the CMTS device based on the determination to disable the sounding and resource block allocation, wherein the message further comprises instructions to disable the sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period [para 0039, 0042 0086,  Full duplex communication can be successfully implemented by suppressing (e.g., eliminating) transmitted signals that are coupled back to the receiver (e.g., as an echo, as an upstream signal leaking into the downstream pathway and vice versa, etc.). Sufficient transmitted signal cancellation and/or elimination can be achieved by leveraging (among other parameters) state of art devices and digital signal processing technologies, high speed and high performance, operating full band amplifier 20 implementing the AIC scheme and the ringing suppression scheme implementing echo cancellation. At 86, the cable modem associates minislots or symbols times in upstream transmissions with minislots or symbols in downstream receptions, aligning upstream and downstream symbols. On the other hand, if upstream transmission is scheduled, at 88, the cable modem suppresses upstream transmission during the anticipated time window],  
	Chapman fail to show determine, by the CMTS device, a frequency band for upstream communications from the group of receiving devices to the CMTS device during a time period; the message including instructions allowing a use of the frequency band for the upstream communications from the group of receiving devices during the time period.
 	In an analogous art Barr show determine, by the CMTS device, a frequency band for upstream communications from the group of receiving devices to the CMTS device during a time period [par 0019, In one embodiment of the disclosure, a method for a cable modem (CM) configured to interface with a cable modem termination system (CMTS) in a full duplex mode (FDX), wherein the cable modem is a member of an interference group (IG) of a plurality of CMs is disclosed. The method comprises receiving, at a processing circuit associated with the CM, an advance warning signal from the CMTS, wherein the advance warning signal comprises information that another select CM of the IG will be initiating an upstream communication in a select frequency band, as well as information on a start time and a duration of the signaled upstream communication]; the message including instructions allowing a use of the frequency band for the upstream communications from the group of receiving devices during the time period [par 0030, 0069, memory element 28 that facilitate executing instructions comprised in MAC scheduler 26. In various embodiments, cable modems 16 may be grouped into various interference groups 30 to enable full duplex communication with little to no interference. Groups 30 may comprise radio frequency (RF) isolated groups that allow frequency re-use through intelligent MAC scheduling. The scheduling can allow cable modems 16 in different interference groups 30 to transmit upstream and receive downstream simultaneously in the frequency range. MAC scheduler 26 generates scheduling information of the scheduling. The scheduling information may be comprised in appropriate MAC control messages in some embodiments. MAC scheduler 26 transmits the scheduling information to cable modems].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman and Barr because this provides a system and method for signaling to enable full duplex in a cable modem communication networks.


2. Chapman and Barr disclose the device of claim 1, wherein the group of receiving devices comprises devices configured to communicate in a full-duplex mode of communication in the second frequency band [Chapman, par 0040, According to the T-R coordination scheme, cable modems 16 are categorized into interference groups 30, such that no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in cable network 12 across the frequency range].

8. Chapman demonstrate a cable modem (CM) device comprising memory and processing circuitry, the CM device comprising configured to communicate using a second frequency band having downstream [par 0029, wherein the MAC scheduler is configured to implement a transmission-reception (T-R) coordination scheme among a plurality of cable modems in the cable network wherein according to the T-R coordination scheme, the cable modems are categorized into interference groups, wherein no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in the cable network across the frequency range], the group of devices comprising the CM device [par 0040, According to the T-R coordination scheme, cable modems 16 are categorized into interference groups 30, such that no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in cable network 12 across the frequency range], wherein the message further comprises instructions to disable sounding and resource block allocation between the headend para 0039, 0042 0086,  Full duplex communication can be successfully implemented by suppressing (e.g., eliminating) transmitted signals that are coupled back to the receiver (e.g., as an echo, as an upstream signal leaking into the downstream pathway and vice versa, etc.). Sufficient transmitted signal cancellation and/or elimination can be achieved by leveraging (among other parameters) state of art devices and digital signal processing technologies, high speed and high performance, operating full band amplifier 20 implementing the AIC scheme and the ringing suppression scheme implementing echo cancellation. At 86, the cable modem associates minislots or symbols times in upstream transmissions with minislots or symbols in downstream receptions, aligning upstream and downstream symbols. On the other hand, if upstream transmission is scheduled, at 88, the cable modem suppresses upstream transmission during the anticipated time window],  
 	Chapman fail to show wherein having downstream communications between a headend device and a group of devices and first upstream communications between the headend device and the group of devices, the CM device further configured to: receive a message from the headend device, the message including instructions allowing a use of the frequency band for an upstream communication the upstream communications from the group devices
 	In an analogous art Barr show wherein having downstream communications between a headend device and a group of devices and first upstream communications between the headend device and the group of devices[par 0019, In one embodiment of the disclosure, a method for a cable modem (CM) configured to interface with a cable modem termination system (CMTS) in a full duplex mode (FDX), wherein the cable modem is a member of an interference group (IG) of a plurality of CMs is disclosed. The method comprises receiving, at a processing circuit associated with the CM, an advance warning signal from the CMTS, wherein the advance warning signal comprises information that another select CM of the IG will be initiating an upstream communication in a select frequency band, as well as information on a start time and a duration of the signaled upstream communication], the CM device further configured to: receive a message from the headend device, the message including instructions allowing a use of the frequency band for an upstream communication the upstream communications from the group devices[par 0030, 0069, memory element 28 that facilitate executing instructions comprised in MAC scheduler 26. In various embodiments, cable modems 16 may be grouped into various interference groups 30 to enable full duplex communication with little to no interference. Groups 30 may comprise radio frequency (RF) isolated groups that allow frequency re-use through intelligent MAC scheduling. The scheduling can allow cable modems 16 in different interference groups 30 to transmit upstream and receive downstream simultaneously in the frequency range. MAC scheduler 26 generates scheduling information of the scheduling. The scheduling information may be comprised in appropriate MAC control messages in some embodiments. MAC scheduler 26 transmits the scheduling information to cable modems].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman and Barr because this provides 

9.    Chapman and Barr creates the device of claim 8, wherein the second device includes a headend device [Chapman, par 0036, the network was capable of broadband transmission in the downstream direction, from the head end to the subscriber, but not in the upstream direction-communication from the subscriber back to the head end was possible only via a telephone line. In recent years, cable operators have been investing heavily to upgrade their buried cables from half to full duplex as a necessary first step to capitalize on the demand for integrated data and voice services]

10.    Chapman and Barr provides the device of claim 8, wherein the group of device t includes a second cable modem device [par 0032, FIG. 1 illustrates a cable network 12 (indicated generally by an arrow) facilitating full duplex communication between a cable modem termination system (CMTS) 14 and one or more cable modems (CMs) 16].

11.  Chapman and Barr displays the CM device of claim 8, wherein the CM device is configured to communicate in a full-duplex mode of communication in the frequency band [Chapman, par 0040, According to the T-R coordination scheme, cable modems 16 are categorized into interference groups 30, such that no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in cable network 12 across the frequency range].

17. Claim 17 is a claim to a system to carry out the device of claim 1. Therefore claim 17 is rejected under the same rationale set forth in claim 1.

18. Chapman and Barr conveys the system of claim 17, wherein the group of the receiving devices comprises devices configured to communicate in a full-duplex mode of communication in the frequency band [Chapman, par 0040, According to the T-R coordination scheme, cable modems 16 are categorized into interference groups 30, such that no cable modem of any one interference group transmits upstream in a frequency range simultaneously as another cable modem in the same interference group receives downstream in the frequency range, facilitating full duplex communication in cable network 12 across the frequency range].


5.  	Claims 3, 6, 7, 12, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. 2018/0294941) in view of Barr etal. (U.S. Pub No. 2018/0287770 Al) in further view of Dravida et al. (U.S. Pub No. 2002/0085589 Al).

3. Chapman and Barr creates the device of claim 1, Chapman and Barr fail to show wherein the message comprises a type-length-value (TLV) message.
The structure of the Service Specific Options field is as shown in FIG. 40C. The Service Specific Options field begins with a "Number of Options" subfield 1434. The value contained in this field indicates how many Option entries 1436,.. ., 1440 follow. Each Option entry has the "Type-Length-Value" structure 1442, 1444, 1446].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because the message provides a service specific options field.

6. Chapman and Barr illustrate the device of claim 1, Chapman and Barr fail to show wherein the upstream communication comprises a unicast transmission.
 	In an analogous art Dravida show wherein the upstream communication comprises a unicast transmission [par 0163, The 12-bit RID allows the system to address 4096 entities which can be used to indicate an entity (Unicast), a group of entities (for Multicast) or all entities (for Broadcast)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because there a need for an access technology that can expand the bandwidth available to the end user to a level that is consistent with the capacity of the optical network core such that a true peer-to-peer broadband internet


 	In an analogous art Dravida show wherein the first message comprises a multicast transmission[par 0163, The 12-bit RID allows the system to address 4096 entities which can be used to indicate an entity (Unicast), a group of entities (for Multicast) or all entities (for Broadcast)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Dravida because there a need for an access technology that can expand the bandwidth available to the end user to a level that is consistent with the capacity of the optical network core such that a true peer-to-peer broadband internet

12.  Chapman and Barr disclose the CM device of claim 8, Chapman and Barr fail to show wherein the message comprises a type-length-value (TLV) message.
 	In an analogous art Dravida show wherein the message comprises a type-length-value (TLV) message [par 0328, The structure of the Service Specific Options field is as shown in FIG. 40C. The Service Specific Options field begins with a "Number of Options" subfield 1434. The value contained in this field indicates how many Option entries 1436,.. ., 1440 follow. Each Option entry has the "Type-Length-Value" structure 1442, 1444, 1446].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because the message provides a service specific options field.

15. Chapman and Barr illustrate the CM device of claim 8, Chapman and Barr fail to show wherein the upstream communications comprise a unicast transmission.
 	In an analogous art Dravida show wherein the upstream communications comprise a unicast transmission[par 0163, The 12-bit RID allows the system to address 4096 entities which can be used to indicate an entity (Unicast), a group of entities (for Multicast) or all entities (for Broadcast)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because there a need for an access technology that can expand the bandwidth available to the end user to a level that is consistent with the capacity of the optical network core such that a true peer-to-peer broadband internet

16.  Chapman and Barr disclose the CM device of claim 8, Chapman and Barr fail to show wherein the message comprises instructions indicating a multicast transmission.
 	In an analogous art Dravida show wherein the message comprises instructions indicating a multicast transmission[par 0163, The 12-bit RID allows the system to address 4096 entities which can be used to indicate an entity (Unicast), a group of entities (for Multicast) or all entities (for Broadcast)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Dravida because there a need for an access technology that can expand the bandwidth available to the end 

19. Chapman and Barr create the system of claim 17, Chapman and Barr fail to show wherein the message comprises a type-length-value (TLV) message.
 	In an analogous art Dravida show wherein the message comprises a type-length-value (TLV) message [par 0328, The structure of the Service Specific Options field is as shown in FIG. 40C. The Service Specific Options field begins with a "Number of Options" subfield 1434. The value contained in this field indicates how many Option entries 1436,.. ., 1440 follow. Each Option entry has the "Type-Length-Value" structure 1442, 1444, 1446].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Dravida because the message provides a service specific options field.

6.  	Claims 4, 5, 13, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. 2018/0294941) in view of Barr etal. (U.S. Pub No. 2018/0287770 Al) in further view of Zinevich et al. (U.S. Pub No. 2002/0085589 Al).

4. Chapman and Barr illustrate the device of claim 1, Chapman and Barr fail to show wherein the frequency band is a first frequency band, wherein the device is further configured to determine a second the first frequency band that includes a 
 	In an analogous art Znevich show wherein the frequency band is a first frequency band, wherein the device is further configured to determine a second the first frequency band that includes a start frequency of approximately 258 MHz, and an end frequency of approximately 1218 MHz[par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Znevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.
 	Chapman shows wherein second downstream communications between the device and the group of receiving devices are available in the second frequency band when the first downstream communications are disabled in the first frequency band [Chapman, par 0031, Amplifiers 20 enable full band communication for both upstream and downstream network traffic, and implement AIC with ringing (e.g., echo) suppression. Taps and splitters 22 may enable full band communication for downstream and upstream traffic].

5. Chapman and Barr create the device of claim 1, Chapman and Barr fail to show wherein the second frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately 204 MHz.
 	In an analogous art Zinevich show wherein the second frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz). The legacy upstream frequency band is from 5 MHz to as high as 42 MHz. The DOCSIS 3.1 upstream band is 5-204 MHz, with support for 5-42 MHz, 5-65 MHz, 5-85 MHz and 5-117 MHz].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Zinevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.

13. Chapman and Barr provides the CM device of claim 8, Chapman and Barr fail to show wherein the frequency band is a first frequency band, wherein the device is further configured to determine a second frequency band includes a start frequency of approximately 258 MHz, and an end frequency of approximately 1218 MHz, 
 	In an analogous art Zinevich show wherein the frequency band is a first frequency band, wherein the device is further configured to determine a second frequency band includes a start frequency of approximately 258 MHz, and an end frequency of approximately 1218 MHz [par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Znevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.
 	Chapman show wherein the downstream communications between the group of devices and the headend device are available in the second frequency band when the downstream communications are disabled in the first frequency band [Chapman, par 0031, Amplifiers 20 enable full band communication for both upstream and downstream network traffic, and implement AIC with ringing (e.g., echo) suppression. Taps and splitters 22 may enable full band communication for downstream and upstream traffic].

14. Chapman and Barr provides the CM device of claim 8, Chapman and Barr fail to show wherein the frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately 204 MHz.
 	In an analogous art Zinevich show wherein the frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately 204 MHz[par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz). The legacy upstream frequency band is from 5 MHz to as high as 42 MHz. The DOCSIS 3.1 upstream band is 5-204 MHz, with support for 5-42 MHz, 5-65 MHz, 5-85 MHz and 5-117 MHz].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Zinevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.


20. Chapman and Barr teaches the system of claim 17, Chapman and Barr fail to show wherein the frequency band is a first frequency band, wherein the CMTS device is further configured to determine a second frequency band that includes a start frequency of approximately 258 MHz, and an end frequency of approximately 1218 MHz,
par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr, and Znevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.
 	Chapman  wherein downstream communications between the CMTS device and the group of the receiving devices are available in the second frequency band when the downstream communications are disabled in the first frequency band [Chapman, par 0031, Amplifiers 20 enable full band communication for both upstream and downstream network traffic, and implement AIC with ringing (e.g., echo) suppression. Taps and splitters 22 may enable full band communication for downstream and upstream traffic].


21. Chapman and Barr disclose the system of claim 17, Chapman and Barr fail to show wherein the frequency band includes a start frequency of approximately 108 MHz, and an end frequency of approximately 204 MHz.

[par 0038, The DOCSIS 3.1 downstream band is 258 MHz (optional 108 MHz) to 1218 MHz (optional 1794 MHz). The legacy upstream frequency band is from 5 MHz to as high as 42 MHz. The DOCSIS 3.1 upstream band is 5-204 MHz, with support for 5-42 MHz, 5-65 MHz, 5-85 MHz and 5-117 MHz].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman, Barr and Zinevich because a cable system includes a DOCSIS 3.0 or 3.1 communication.




Response to Arguments

However, the cited references lack the ability to provide instructions “to disable the sounding and resource block allocation between the CMTS device and the group of receiving devices in the frequency band during the time period” during the same time period when upstream communications are allowed. It is the claimed instructions to disable of the “sounding and resource block allocation” during the upstream communications that is lacking from the cited references.
Further, none of the other cited references, taken alone or in any combination, cure the deficiencies of Chapman and Barr with respect to at least the above-


The examiner respectfully disagrees Chapman paragraph 0039, 0042 0086, shows Full duplex communication can be successfully implemented by suppressing (e.g., eliminating) transmitted signals that are coupled back to the receiver (e.g., as an echo, as an upstream signal leaking into the downstream pathway and vice versa, etc.). Sufficient transmitted signal cancellation and/or elimination can be achieved by leveraging (among other parameters) state of art devices and digital signal processing technologies, high speed and high performance
 	operating full band amplifier 20 implementing the AIC scheme and the ringing suppression scheme implementing echo cancellation.
 	At 86, the cable modem associates minislots or symbols times in upstream transmissions with minislots or symbols in downstream receptions, aligning upstream and downstream symbols. On the other hand, if upstream transmission is scheduled, at 88, the cable modem suppresses upstream transmission during the anticipated time 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468